Case 2:20-cv-02932-MRW Document13 Filed 06/10/20 Pagelof1 Page ID#:31

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-2932 MRW Date June 10, 2020

 

Title Chris Langer v. Garden Plaza Investment Group

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) NOTICE OF DISMISSAL

Plaintiff filed a Notice Voluntarily Dismissing this action. This action is dismissed with
prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
